Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This allowance is in response to the Amendments and Remarks submitted March 9, 2021.
The amendments of claims 27, 31, 46, and 52 as well as the cancellation of claims 18-26 are acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Lovely on March 10, 2021.

The application has been amended as follows: 

In claims 2-17, in line 1 of each of these claims, “A core” is replaced with: 
	
--The core--

In claims 28-52, in line 1 of each of these claims, “A plasmapheresis bowl” is replaced with: 
	
--The plasmapheresis bowl--

Allowable Claims
Claims 1-17 and 27-52 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art regarding found regarding claim 1 is Brunner et al. (US 2013/0331252) and found regarding claim 27 is Juan (US 2006/0199720) and Brunner, with neither Brunner nor Juan disclosing the plurality of ribs  located about a proximal portion of the cylindrical body of the core as required by claims 1 or 27, as these ribs are on the plasmapheresis bowl in Brunner. Additionally, one of ordinary skill in the art in the art would not be motivated to change the configuration of the ribs and move them to the core, as they are they stiffen the neck portion of the bowl and effectively increase the natural vibration frequency of the neck portion 110 without also increasing the natural vibration frequency of the body portion of the bowl (see para. 41). 
Claims 2-17, as dependents of claim 1, and claims 28-52, as dependents of claim 27, are allowable for the reasons explained above for claims 1 or 27.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781